Dear Director Rice:
This opinion is in response to your question asking:
              Sheriffs, while not required to be certified, are required to complete at least 120 hours of training. Must the 120 hours of training consist of the basic 120 hour course curriculum or does the director have the discretion of approving other 120 hour to 130 hour training courses as being acceptable and how soon must the approved course be completed?
Section 590.170, RSMo Supp. 1988, provides:
 590.170.  Director to consult with sheriffs to develop training program for first term sheriffs. — 1. The director shall consult with Missouri sheriffs and their professional organizations and after such consultation shall formulate a training program for persons elected for the first time to the office of sheriff for the purpose of developing improved law enforcement procedures throughout the state.
              2.  The training program shall consist of at least one hundred twenty hours of instruction covering all major phases of law enforcement with emphasis on the duties and responsibilities of sheriffs.
Section 590.175, RSMo 1986, provides:
 590.175.  Attendance required — time of attendance — compensation and expenses. — 1. Any person who is elected to his first term as sheriff in a general election or in a special election in any county of this state shall, within six months of said election, cause to be filed with the presiding circuit judge of the county and director of the department of public safety proof that he has completed the training program formulated pursuant to sections 590.170 and 590.175 or some other comparable training program of not less than one hundred twenty hours instruction approved by the director of the department of public safety. [Emphasis added.]
Sections 590.170 and 590.175 were originally enacted in 1978 by House Bill No. 880, 79th General Assembly, Second Regular Session. Laws of Missouri, 1978, page 991. Section590.170 as originally enacted was amended in 1988 by Conference Committee Substitute for Senate Committee Substitute for Senate Bill No. 532, 84th General Assembly, Second Regular Session.Laws of Missouri, 1988, page 995. Subsection 2 of Section590.170 as originally enacted in 1978 provided:
 590.170.  Superintendent to develop training program for sheriffs — length, content. —
*         *         *
              2.  The training program shall consist of at least one hundred twenty hours but not more than one hundred thirty hours of instruction covering all major phases of law enforcement with emphasis on the duties and responsibilities of sheriffs. [Emphasis added.]
The phrase "but not more than one hundred thirty hours" was deleted by the 1988 amendment.
The other provisions in Chapter 590, RSMo, as originally enacted in 1978, were enacted by House Committee Substitute for House Bill Nos. 879 and 899, 79th General Assembly, Second Regular Session. Laws of Missouri, 1978, page 988. The sections enacted by this bill related to standards for the selection and training of peace officers in Missouri and were numbered Sections 590.100 to 590.150, RSMo. These sections have been amended since their enactment but the amendments do not affect the conclusion herein.
In interpreting a statute, the fundamental rule is to ascertain the intent of the General Assembly from the language used and to give effect to that intent. Brown Group, Inc. v.Administrative Hearing Commission, 649 S.W.2d 874, 881 (Mo.banc 1983). The plain meaning of the statutory language is to be given effect wherever possible. State ex rel. D.M. v.Hoester, 681 S.W.2d 449, 450 (Mo.banc 1984). In determining the legislature's intent, it is proper to review the legislative history for guidance. Pippin v. City of Springfield,596 S.W.2d 770, 775 (Mo.App. 1980).
With respect to the first part of your question concerning the curriculum for training for newly-elected sheriffs, we conclude the curriculum need not be identical to the training given other peace officers under Sections 590.100 to 590.150, RSMo. The training requirement for newly-elected sheriffs was mandated by a different bill (House Bill No. 880) than the bill that set forth standards for the selection and training of peace officers (House Bill Nos. 879 and 899). Section 590.170, RSMo Supp. 1988, provides the director of the Department of Public Safety shall consult with Missouri sheriffs and their professional organizations and after such consultation shall formulate the training program for newly-elected sheriffs. Such consultation indicates an intent the training for newly-elected sheriffs may be aimed specifically at newly-elected sheriffs which would result in it not being identical to training for other peace officers. Furthermore, subsection 2 of Section590.170 states the training program for newly-elected sheriffs shall emphasize the duties and responsibilities of sheriffs. Again, this indicates the training would not be identical to the training for other peace officers. Based on the language of the statutes in question, we conclude the curriculum for the training program for newly-elected sheriffs need not be identical to the training given other peace officers.
The second part of your question asks how soon newly-elected sheriffs must complete the training specified in Sections 590.170 and 590.175, RSMo. Section 590.175, RSMo 1986, specifies a time period of six months of their election as sheriff for filing proof of completion of the training course. Based on the plain meaning of this statutory language, we conclude such training must be completed by the end of the six-month time period specified for filing proof of completion of the training.
CONCLUSION
It is the opinion of this office that (1) the curriculum for the training program for newly-elected sheriffs required by Sections 590.170 and 590.175, RSMo, need not be identical to the curriculum for the training program for peace officers required by Sections 590.100 to 590.150, RSMo, and (2) newly-elected sheriffs must complete the required training by the end of the six-month period after their election as sheriff.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General